DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed August 23 2022 has been entered. Applicant amended claims 1, 2, 4, 5, 20, and 22. Applicant cancelled claim 3 and previously cancelled claims 19, 21, and 23-38. Accordingly, claims 1-2, 4-18, 20, and 22 remain pending.
	Applicant’s amendment to the specification and drawing overcome the objections to the specification and drawings. Therefore, the specification and drawing objections of May 23 2022 are withdrawn.
	Applicant’s amendment to the claims overcomes the claims objections of May 23, 2022; therefore, the claims objections of May 23 2022 are withdrawn.
	Applicant’s amendment to the claims overcomes the 35 USC 112(b) rejections of May 23, 2022; therefore, the 35 USC 112(b) rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see page 16-17, filed August 23, 2022, with respect to drawing objections have been fully considered and are persuasive.  The drawing and specification objections of May 23 2022 have been withdrawn.
Applicant’s arguments, see page 17, filed August 23, 2022, with respect to claims objections have been fully considered and are persuasive.  The claims objections of May 23 2022 have been withdrawn. 
 Applicant’s arguments, see pages 17-18, filed August 23, 2022, with respect to 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of May 23 2022 have been withdrawn.

Applicant's arguments, see pages 20-23, filed August 23 2022 have been fully considered but they are not persuasive.
On pages 19-20, Applicant states “[w]hat Maier and Saeki completely fails to disclose or suggest is ‘adapting the query comprising determining a randomized salt for the query, the adapted  query for reach autonomous or sub-federated database including the query and the randomized salt so that each autonomous  or sub-federated database is configured to anonymized the identifiable information in each response to that query based on the randomized salt’ as recited in amended independent Claim 1…” This is not persuasive, for the examiner relied on Abuelsaad reference, see below to teach said limitations of ‘adapting the query comprising determining a randomized salt for the query, the adapted  query for reach autonomous or sub-federated database including the query and the randomized salt so that each autonomous  or sub-federated database is configured to anonymized the identifiable information in each response to that query based on the randomized salt’ as recited in amended independent Claim 1.
On pages 20-21, Applicant alleges “…Applicant respectfully submits that Abuelsaad completely fails to discuss or relate to queries from autonomous or sub-federated databases. It follows that Abuelsaad does not disclose ‘adapting the query comprising determining a randomized salt for the query, the adapted  query for reach autonomous or sub-federated database including the query and the randomized salt so that each autonomous  or sub-federated database is configured to anonymized the identifiable information in each response to that query based on the randomized salt’ as recited in amended independent Claim 1.” This is not persuasive, please see Figure 1 and paragraph 18 of Abuelsaad. Paragraph 18 of Abuelsaad states that Figure 1 reveals a method of anonymizing data coming from multiple siloes/databases, and the method allows for data collector to run reports/queries and analysis without being able to match data back to users. Paragraphs 19-20 of Abuelsaad  reveal that the silo transforms user’s personal information  and the user’s personal identifier into a unique non-reversible hash. Paragraphs 20-21 of Abuelsaad further gives an example of a query string wherein an anonymization engine anonymizes the string “jdoe” which  can compose of multiple record/entry identifiers such as email address, social security number, and last name (all identifiable information). Paragraph 21 of Abuelsaad also discloses details of a requested (queried) user identifier, and the anonymization engine generates one-way hash based on key-salt combination  for anonymizing the user identifiers request. The anonymization engine checks in its key-salt table and retrieves the most recent key-salt for the requesting (and thus queried) identifier in the silo/database and then use the  key-salt combination to generate one-way hash for the requested/queried user identifier. Thus the adapted requested/queried identifier includes the query (which is the user identifier) + the randomized salt.
[AltContent: textbox (Adapted Query)][AltContent: arrow]
    PNG
    media_image1.png
    132
    597
    media_image1.png
    Greyscale

Excerpt from Paragraph 21 of Abuelsaad
Paragraphs 23-24 of Abuelsaad further reveal that the silo sends the data along with the anonymized hashes to a data aggregation module (step 120 of Figure 1). The data aggregation module is queried(step 130 of Figure 1). Figure 1, step 140 of Abuelsaad further reveals that as a result of and for the query (step 130 of Figure 1), the anonymization engine checks to see if the user identifier has been anonymized in the past, and thus generates/determines a new key-salt combination for the record/personal identifier which is in the query/request (step 140 of Figure 1 and discussed in the paragraph above). Thus Abuelsaad teaches adapting the query comprising determining a randomized salt for the query (step 140 of Figure 1), the adapted  query for reach autonomous or sub-federated database including the query (Again, paragraphs 20-21 reveals that an anonymization engine anonymizes the string “jdoe” which  can compose of multiple record/entry identifiers such as email address, social security number, and last name) and the new randomized key-salt (step 140 of Figure 1, and paragraph 21 reveals the anonymization engine uses the  key-salt combination to  generate one-way hash for the requested/queried user identifier) so that each autonomous  or sub-federated database is configured to anonymized the identifiable information in each response to that query based on the randomized salt (paragraphs 19-20 reveal that the silo transforms user/personal information  and the user/personal identifier into a unique non-reversible hash that is associated to additional private data. An anonymization engine anonymizes the string “jdoe” which  can compose of multiple record/entry identifiers such as email address, social security number, and last name. Thus the anonymization of the requested/queried identifier information using the key-salt combination is establish as recited in step 140 in the response to the query step 130).

On page 21, Applicant alleges, “[e]ven if Abuelsaad was combined with Maier and Saeki, the result would only be the sending of anonymized information to prevent query narrow down…and doing so would not protect against inspection of the query itself”.  This is not persuasive, query narrow down according to paragraph 24 of Abuelsaad places limitations on the analysts querying the data. The data aggregation module is queried, and the queried information as recited above includes the personal/record identifier which is anonymized using key-salt  according to paragraph 21 and Figure 1, step 140.   
In addition, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., inspection of the query) are not recited in the rejected claim(s).  The claim recites adapting the query and determining a randomized salt for the query, and anonymizing identifiable information in each response to the query. But the claims do not positively recite the query itself is inspected for identifiable information. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

On page 21, Applicant alleges “[c]laims 6-12 and 15-18 are each dependent from independent claim 1…Hence these claims are allowable, at least by virtue of their dependency from an allowable claim. Further, these claims recite additional limitations which, in conformity with the features of independent claim 1 are not disclosed or suggested by the art of record.” This is not persuasive, please see paragraphs above regarding claim 1.

On page 22, Applicant alleges “[c]laims 2, 4, 5, and 22 are each dependent from independent claim 1…Thus, Claims 2, 4, 5, and 22 are allowable, at least by virtue of their dependency from an allowable claim. Further, these claims recite additional limitations which, in conformity with the features of independent claim 1 are not disclosed or suggested by the art of record.” This is not persuasive, please see paragraphs above regarding claim 1.

On page 23, Applicant alleges “Richards is not cited as disclosing, and does not disclose ‘adapting the query comprising determining a randomized salt for the query, the adapted  query for reach autonomous or sub-federated database including the query and the randomized salt so that each autonomous  or sub-federated database is configured to anonymized the identifiable information in each response to that query based on the randomized salt’ as recited in amended independent Claim 1. Thus, Claims 13 and 14 are allowable, at least by virtue of their dependency from an allowable claim. Further, these claims recite additional limitations which, in conformity with the features of independent claim 1 are not disclosed or suggested by the art of record. The dependent claims are therefore believed patentable…” This is not persuasive, please see paragraphs above regarding claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, 15-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al US 20130198857 (hereinafter Maier) in view of Saeki et al US 20170286454 (hereinafter Saeki) in further view of Abuelsaad et al US 2012030616 (hereinafter Abuelsaad).

As to claim 1, Maier teaches a method (Figure 1) performed by a network node (Figure 1, reference number 124, the network node is the application server) having a federated database (Figure 1, reference number 126 “routing request to the local federated databases”) that represents one of directly, and indirectly via a sub-federated database, one or more autonomous databases that are located in one of a same and a different jurisdiction (paragraphs 14-15 disclose the data handling of the database are in compliant with the local/country specific data privacy laws, and the federated database has a sub-federated database called a component databases; paragraph 15 discloses the database data may be in a different jurisdiction, paragraph 19 disclose the component databases are autonomous), the method comprising: obtaining a query that is related to identifiable information that is one of stored in at least one autonomous database (Figure 1, step 104 “Receive request for data”; paragraph 24 discloses a request/query for a data set from the user to the centralized database is made and part of the data set is restricted access data. Paragraph 14 discloses the restricted access data is identifiable information and paragraph 19 discloses the restricted access data is stored on an autonomous component database) and that is determinable from a combination of responses to the query received from at least two autonomous or sub-federated databases (paragraph 25 discloses a match is made between the set of restricted identifiable information and the second set of entities from the federated database(s) based on the user’s request/query); adapting the query for each autonomous or sub-federated database based on one or more privacy restrictions for the jurisdiction of that autonomous or sub-federated database (paragraphs 27 and 31 disclose software application is adapted for routing/processing the request/query for the data set to the at least one centralized/federated database based on whether the data set contains non-restricted access data or restricted access data ; Figure 1 steps 118/126 “routing a request to the centralized database” and “routing request to the local federated database”, steps 120/128 “Processing request at the centralized database/federated database”) ; sending, by the network node, to each autonomous or sub-federated database, the adapted query for that database (paragraphs  27 and 31 disclose the request from the application server, which is the network node, is sent and routed to the respective centralized database or federated database); receiving, by  the network node, from each autonomous or sub-federated database, a response to the corresponding adapted query (Figure 1, reference number 130 “providing federated views of processed data by local federated database” and paragraph 31; Figure 4 shows the data from the databases are routed back to the servers which are the network nodes); composing an adapted response so that the adapted response meets the one or more privacy restrictions for the jurisdiction of each autonomous or sub-federated database (paragraph 45 discloses composing an adapted response in “to enable combined and integrated processing of data in accordance with the individual authorization of the user access to privacy protected information, the federation capabilities of the local database management systems may be exploited. The federation of data is to correlate data from local tables and remote data sources…The federated database may include nicknames pointing to the global table as well as federated views that join remote information data with local privacy protected information. By means of the nicknames, the remote information can be retrieved.” The nicknames are part of the composed adapted response to the query).
Maier does not teach adapting the query comprising determining a randomized salt for the query, the adapted query for each autonomous or sub-federated database including the query and the salt so that each autonomous or sub-federated database is configured to anonymize the identifiable information in each response to that query based on the salt and composing an adapted response to the query based on the response to the corresponding adapted query received from each autonomous or sub-federated database.
Saeki teaches and composing an adapted response to the query based on the response to the corresponding adapted query received from each autonomous or sub-federated database so that the adapted response meets the one or more restrictions (paragraph 56 discloses integrating the acquired two or more retrieved data to prepare a retrieval result responding to the retrieval request, wherein a plurality of retrieval results prepared in response to different retrieval requests can be associated with each other by the retrieval request definition information, the retrieval request is in compliant with retrieval requirement).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Maier’s method with Saeki’s teachings of composing an adapted response to the query such that data that are dispersed over various databases sources are consolidated for data analysis (paragraph 10 of Saeki). 
The combination of Maier in view of Saeki does not teach adapting the query comprising determining a randomized salt for the query,  the adapted query for each autonomous or sub-federated database including the query and the randomized salt so that each autonomous or sub-federated database is configured to anonymize the identifiable information in each response to that query based on the randomized salt.
Abuelsaad teaches adapting the query comprising determining a randomized salt for the query(step 140 of Figure 1 “Instruct the anonymization engine to use a new key-salt combination”; paragraph 16 reveals the salt is randomized), , the adapted query for each autonomous or sub-federated database including the query(paragraph 20 reveals an example query string wherein an anonymization engine anonymizes the string “jdoe” which  can compose of multiple record/entry identifiers such as email address, social security number, and last name. Paragraph 21 discloses details of a requested/queried user identifier, and the anonymization engine generates one-way hash based on key-salt combination  for anonymizing the user identifiers request)  and the randomized salt (step 140 of Figure 1, and Paragraph 21 reveals the anonymization engine uses the  key-salt combination to  generate one-way hash for the requested/queried user identifier. Thus the adapted requested/queried identifier includes the query (which is the user identifier) + the randomized salt) so that each autonomous or sub-federated database is configured to anonymize the identifiable information in each response to that query based on the randomized salt (paragraphs 19-20 reveal that the silo transforms user/personal information  and the user/personal identifier into a unique non-reversible hash that is associated to additional private data. An anonymization engine anonymizes the string “jdoe” which  can compose of multiple record/entry identifiers such as email address, social security number, and last name. Thus the anonymization of the requested/queried identifier information using the key-salt combination is establish as recited in step 140 in the response to the query step 130). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Maier’s teachings of network node having a federated database in view Saeki’s teachings of composing an adapted response to the query with Abuelsaad’s teachings of anonymized identifiable information to keep the identifiable information private and to prevent data miners from identifying the identifiable information in a data set (paragraph 3 of Abuelsaad).

As to claim 2, the combination of Maier in view of Saeki and Abuelsaad teaches  wherein the composing includes: combining responses to the adapted queries from the autonomous or sub- federated databases(Saeki: paragraph 56 disclose integrating the acquired two or more retrieved data to prepare a retrieval result responding to the retrieval request, wherein a plurality of retrieval results prepared in response to different retrieval requests can be associated with each other by the retrieval request definition information, the retrieval request is in compliant with retrieval requirement) based on anonymized information received in each response, with the anonymized information being the identifiable information that is anonymized by each autonomous or sub-federated database based on the randomized salt received from the network node for that query(Abuelsaad: paragraph 23 discloses the data with the anonymized information is sent to a data aggregation module which correlates the data received from multiple silos/databases ; paragraphs 21-22 disclose the identifiable data is anonymized. Paragraph 21-22 disclose identifiable information that is anonymized from each silo/database/data source based on a randomized salt received from data anonymizer for each query of data. Paragraph 16 discloses the salt is randomized). 

As to claim 4, the combination of Maier in view of Saeki and Abuelsaad teaches further comprising: deleting the randomized salt for the query responsive to the combining so that an ability to determine the identifiable information from the anonymized information only occurs between receiving the anonymized information from each autonomous or sub-federated database and the deleting(Abuelsaad: paragraph 26 discloses the salt in the hashes bucket is cleared/deleted after the data aggregation module correlates the data as described in paragraph 23).

As to claim 5, the combination of Maier in view of Saeki  and Abuelsaad teaches wherein the anonymized information is associated with a cryptographically-secure hash function and the randomized salt (Abuelsaad: paragraph 16 discloses the anonymized information involves secure hash and randomized salt).

As to claim 6, the combination of Maier in view of Saeki and Abuelsaad teaches wherein the composing includes performing a statistical operation on each received response or a combination of the received responses so that the adapted response includes one or more statistical values (Maier: paragraphs 37-38 disclose data source statistic is conducted for federated queries, and at the nicknaming creation time, that is part of composing the adapted response, the statistics data are sent to the local system and exploited by the query optimizer).

As to claim 7, the combination of Maier in view of Saeki and Abuelsaad teaches wherein the composing includes performing a comparison operation on one of the received responses  and a combination of the received responses so that the adapted response includes one or more of one of comparison values and indications (Maier: paragraph 11 discloses matching is done between the data set of the queries/requests to determine non-restricted access data and restricted access data and paragraph 18 discloses the data set has indicators, which indicate if the attribute data is accessible to the user. Saeki: paragraphs 75-76 disclose the composing/integrating of the adapted response includes a merge scheme of intermediate data obtained by extracting and totaling data from the respective databases, rearranging the acquired data in an order of condition values of reference conditions, comparing the condition values of the reference conditions, and integrate records where the reference conditions are satisfied. The data integration processing unit selects an optimum response scheme from the data integration schemes).

As to claim 8, the combination of Maier in view of Saeki and Abuelsaad teaches wherein the adapting includes: identifying one or more data fields of the query that correspond to the identifiable information based on the one or more privacy restrictions for the jurisdiction of that database (Maier: paragraph 18 discloses indicators, which indicate if the attribute data are in compliance with country-specific data privacy laws. The attribute data are fields from the user request/query, which contain restricted access data and non-restricted data. Paragraph 11 discloses matching is done between the data set of the queries/requests to determine non-restricted access data and restricted access data).

As to claim 9 , the combination of Maier in view of Saeki and Abuelsaad teaches further comprising: receiving, by the network node, from each autonomous or sub-federated database, the one or more privacy restrictions for the corresponding jurisdiction (Maier: paragraphs 11 and 14 disclose any restricted access data to which access is restricted based on location  is received and is stored using a local system in a federated database. Paragraph 16 discloses the federated view is an output of the non-restricted access first data and restricted access of second data. The privacy restriction is the restricted access of the data).

As to claim 10, the combination of Maier in view of Saeki and Abuelsaad teaches wherein the obtaining includes receiving, by the network node from a client device, the query (Maier: paragraphs 29 and 30 disclose a request for data/ query which is initiated by the user from a software application/client device is received, and once authorization has been approved, the request/query is sent to the application server, the network node).

As to claim 11, the combination of Maier in view of Saeki and Abuelsaad teaches further comprising: sending, by the network node, to a client device, the adapted response (Maier: Figure 4 and paragraph 40 disclose the user is able to see the results of their data request in the software application, client device, from the application server, the network node).

As to claim 12, the combination of Maier in view of Saeki and Abuelsaad teaches wherein the sending is responsive to determining that the client device is in a same jurisdiction as the network node (Maier: paragraph 42 discloses the routing of the data request to the application server is performed in accordance with a preconfigured relationship which depends on the location of the user and the respective area to which the application server is assigned, see also paragraph 43 which discusses determination is made on whether the user’s request/client device is local/same jurisdiction as the network node/server).

As to claim 15 the combination of Maier in view of Saeki and Abuelsaad teaches wherein the federated database represents a first sub-federated database having one or more first autonomous databases that are located in a first jurisdiction with one or more first privacy restrictions (Maier: paragraph 11 discloses a local system in a federated database that stores the privacy protected data. This protected data is compliant with local specific data privacy laws in a first jurisdiction/location, paragraph 15 discloses that there can be multiple local systems of distributed data localized in different locations, each local system comprise a federated database; paragraph 19 discloses the restricted-access data is stored on a local autonomous database).

As to claim 16, the combination of Maier in view of Saeki and Abuelsaad teaches wherein the federated database represents a second sub-federated database having one or more second autonomous databases that are located in a second jurisdiction with one or more second privacy restrictions (Maier: paragraph 11 discloses a local system in a federated database that stores the privacy protected data. This protected data is compliant with local specific data privacy laws in a first jurisdiction/location. A second sub-federated database is further taught in paragraph 15, which discloses that there can be multiple local systems of distributed data localized in different locations such as different countries, each local system comprise a federated database; paragraph 19 disclose the restricted-access data is stored on a local autonomous database).

As to claim 17, the combination of Maier in view of Saeki and Abuelsaad teaches wherein the federated database represents a single autonomous database that is located in a certain jurisdiction with one or more privacy restrictions (Maier: paragraph 15 discloses distributed data from the federated database is located in a certain location/jurisdiction. The federated database stores restricted-access data which involves privacy restriction(s); paragraph 19 discloses the restricted-access data is stored on a local autonomous database).

As to claim 18, the combination of Maier in view of Saeki and Abuelsaad teaches wherein the federated database represents a plurality of autonomous databases that are located in a same jurisdiction with one or more privacy restrictions (Maier: paragraph 15 discloses that there can be multiple local systems of distributed data localized in the same or different locations such as different countries, each local system comprise a federated database which store restricted-access data. The federated database system is a type of meta-database management system comprising at least one federated database which may integrate multiple local component databases; paragraph 19 disclose the restricted-access data is stored on a local autonomous database).

As to claim 20, Maier teaches a network node(Figure 1, reference number 124, the network node is the application server)  having a federated database(Figure 1, reference number 126 “routing request to the local federated databases”)  that represents one of directly, and indirectly via a sub-federated database, one or more autonomous databases that are located in a same or different jurisdiction(paragraphs 14-15 disclose the data handling of the database are in compliant with the local/country specific data privacy laws, and the federated database has a sub-federated database called a component databases; paragraph 15 discloses the database data may be in a different jurisdiction, paragraph 19 disclose the component databases are autonomous), the network node configured to: obtain a query that is related to identifiable information that is one of stored in at least one autonomous database (Figure 1, step 104 “Receive request for data”; paragraph 24 discloses a request/query for a data set from the user to the centralized database is made and part of the data set is restricted access data. Paragraph 14 discloses the restricted access data is identifiable information and paragraph 19 discloses the restricted access data is stored on an autonomous component database) and that is determinable from a combination of responses to the query received from at least two autonomous or sub-federated databases (paragraph 25 discloses a match is made between the set of restricted identifiable information and the second set of entities from the federated database(s) based on the user’s request/query); adapt the query for each autonomous or sub-federated database based on one or more privacy restrictions for the jurisdiction of that autonomous or sub-federated database(paragraphs 27 and 31 disclose software application is adapted for routing/processing the request/query for the data set to the at least one centralized/federated database based on whether the data set contains non-restricted access data or restricted access data ; Figure 1 steps 118/126 “routing a request to the centralized database” and “routing request to the local federated database”, steps 120/128 “Processing request at the centralized database/federated database”); send, to each autonomous or sub-federated database, the adapted query for that database(paragraphs  27 and 31 disclose the request from the application server, which is the network node, is sent and routed to the respective centralized database or federated database); receive, from each autonomous or sub-federated database, a response to the corresponding adapted query(Figure 1, reference number 130 “providing federated views of processed data by local federated database” and paragraph 31; Figure 4 shows the data from the databases are routed back to the servers which are the network nodes); and compose an adapted response so that the adapted response meets the one or more privacy restrictions for the jurisdiction of each autonomous or sub-federated database(paragraph 45  discloses “to enable combined and integrated processing of data in accordance with the individual authorization of the user access to privacy protected information, the federation capabilities of the local database management systems may be exploited. The federation of data is to correlate data from local tables and remote data sources…The federated database may include nicknames pointing to the global table as well as federated views that join remote information data with local privacy protected information. By means of the nicknames, the remote information can be retrieved.” The nicknames is part of the composed adapted response to the query).
Maier does not teach adapting the query comprising determining a randomized salt for the query, the adapted query for each autonomous or sub-federated database including the query and the randomized salt so that each autonomous or sub-federated database is configured to anonymize the identifiable information in each response to that query based on the randomized salt and compose an adapted response to the query based on the response to the corresponding adapted query received from each autonomous or sub-federated database.
Saeki teaches and compose an adapted response to the query based on the response to the corresponding adapted query received from each autonomous or sub-federated database so that the adapted response meets the one or more restrictions (paragraph 56 discloses integrating the acquired two or more retrieved data to prepare a retrieval result responding to the retrieval request, wherein a plurality of retrieval results prepared in response to different retrieval requests can be associated with each other by the retrieval request definition information, the retrieval request is in compliant with retrieval requirement).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Maier’s method with Saeki’s teachings of composing an adapted response to the query such that data that are dispersed over various databases sources are consolidated for data analysis (paragraph 10 of Saeki). 
The combination of Maier in view of Saeki does not teach adapting the query comprising determining a randomized salt for the query, the adapted query for each autonomous or sub-federated database including the query and the randomized salt so that each autonomous or sub-federated database is configured to anonymize the identifiable information in each response to that query based on the randomized salt.
Abuelsaad teaches adapting the query comprising determining a randomized salt for the query(step 140 of Figure 1 “Instruct the anonymization engine to use a new key-salt combination”; paragraph 16 reveals the salt is randomized), , the adapted query for each autonomous or sub-federated database including the query(paragraph 20 reveals an example query string wherein an anonymization engine anonymizes the string “jdoe” which  can compose of multiple record/entry identifiers such as email address, social security number, and last name)  and the randomized salt (step 140 of Figure 1, and Paragraph 21 reveals the anonymization engine uses the  key-salt combination to  generate one-way hash for the requested/queried user identifier) so that each autonomous or sub-federated database is configured to anonymize the identifiable information in each response to that query based on the randomized salt (paragraphs 19-20 reveal that the silo transforms user/personal information  and the user/personal identifier into a unique non-reversible hash that is associated to additional private data. An anonymization engine anonymizes the string “jdoe” which  can compose of multiple record/entry identifiers such as email address, social security number, and last name. Thus the anonymization of the requested/queried identifier information using the key-salt combination is establish as recited in step 140 in the response to the query step 130. Thus the adapted requested/queried identifier includes the query (which is the user identifier) + the randomized salt). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Maier’s teachings of network node having a federated database in view Saeki’s teachings of composing an adapted response to the query with Abuelsaad’s teachings of anonymized identifiable information to keep the identifiable information private and to prevent data miners from identifying the identifiable information in a data set (paragraph 3 of Abuelsaad).

As to claim 22, the combination of Maier in view of Saeki and Abuelsaad teaches  comprising communication circuitry and processing circuitry (Maier: paragraph 47 discloses the method is implemented on one or more processors) wherein the network node is configured to combine the responses to the adapted queries from the autonomous or sub-federated databases(Maier: paragraph 45 discloses composing an adapted response in “to enable combined and integrated processing of data in accordance with the individual authorization of the user access to privacy protected information, the federation capabilities of the local database management systems may be exploited); to combine the responses to the adapted queries based on anonymized information received in each response, with the anonymized information being the identifiable information that is anonymized by each autonomous or sub-federated database based on the randomized salt received from the network node for that query (Abuelsaad: paragraph 23 discloses the data with the anonymized information is sent to a data aggregation module which correlates the data received from multiple silos/databases  21-22 disclose the identifiable data is anonymized. Paragraph 21-22 disclose identifiable information that is anonymized from each silo/database/data source based on a randomized salt received from data anonymizer for each query of data. Paragraph 16 discloses the salt is randomized).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al US 20130198857 (hereinafter Maier) in view of Saeki et al US 20170286454 (hereinafter Saeki) in further view of Abuelsaad et al US 2012030616 (hereinafter Abuelsaad) in further view of Richards et al US 20020016922 (hereinafter Richards).

As to claim 13, the combination of Maier in view of Saeki and Abuelsaad teaches all the limitations recited in claim 1 above. The combination of Maier in view of Saeki and Abuelsaad further teaches further comprising: receiving, by the network node from each autonomous or sub-federated database, an authorization from that database that authorizes the federated database to query that database in conformance with the one or more privacy restrictions for the jurisdiction of that database (Maier: Paragraph 21 discloses an authorization scheme is employed to determine an authorization of the user to access the data based on the query/request. Paragraph 22 discloses an authorization scheme is in conformance with the privacy restriction for the jurisdiction of the database, in that the request/query includes information about current location of the user. A dynamic check of the current location of the user is performed to ensure that access to the access-restricted data of a given local system is granted in a case of respective location matching). 
The combination of Maier in view of Saeki and Abuelsaad does not teach from each database, an authorization key from that databases that authorizes the database.
Richards teaches from each database, an authorization key from that database that authorizes the database (paragraph 130 discloses the application server obtains authorization keys for the data from the database).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Maier’s teachings of network node having a federated database in view Saeki’s teachings of composing an adapted response to the query and Abuelsaad’s teachings of anonymized identifiable information with Richards’s teachings of authorization keys from databases to control and /or enforce use rights and access rights at a user application level and to govern and control the rendering of, access to, and/or use of data to a targeted recipient of the data (paragraph 4 of Richards).

As to claim 14, the combination of Maier in view of Saeki, Abuelsaad, and Richards teaches wherein the sending the adapted query for that database includes sending the adapted query(Maier: paragraphs  27 and 31 disclose the request from the application server, which is the network node, is sent and routed to the respective centralized database or federated database) and the authorization key for that database (Richards: paragraph 130 discloses the application server obtains authorization keys for the data from the database).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/Examiner, Art Unit 2437   

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437